Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   In re:                                    )
                                             )                 Chapter 11
   FIRST NBC BANK HOLDING COMPANY,           )
                                             )                 Case No. 17-11213
                                             )
               Debtor.                       )                 Section “A”
   __________________________________________)


                            MOTION TO INCREASE THE SOFT CAP

            NOW INTO COURT, through undersigned counsel, come William D. Aaron, Jr., Herbert

   Anderson, Jr., Dale Atkins, John C. Calhoun, William Carrouche, Jimmy Fitzmorris, Leander J.

   Foley, III, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan Govindan, Lawrence Blake

   Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, James Roddy, Dr. Charles Teamer, Sr.,

   Joseph Toomy, Richard M. Wilkinson, David W. Anderson, R. Brad Calloway, Mary Beth

   Verdigets, Marsha Crowle, William Burnell, Peter Babin, Stephen Petagna, and Ashton J. Ryan

   (the “D&Os”); and respectfully move this court to increase the $12 million soft cap, established in

   the Court’s March 26, 2020 Order, to $17 million. In support of this motion, the D&Os show as

   follows:

            1.    Previously, certain former Directors and Officers of First NBC Bank, the subsidiary

   of First NBC Bank Holding Company (the “Debtor”), filed the Motion and Incorporated

   Memorandum for (1) Declaratory Relief that the Proceeds of the Directors’ and Officers’ Liability

   Insurance Policies Are Not an “Asset of the Estate” or (2) Alternatively, for Relief from the

   Automatic Stay to Permit the Payment and Advancement of Defense Costs and Other Loss From

   the Proceeds of the Directors’ and Officers’ Liability Insurance Policies. R. Doc. 178. Those

   former Directors and Officers filed various motions and joinders seeking a comfort order to satisfy

   {N4128999.4}
                                                   1
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 2 of 7




   the insurance company that it could pay defense costs for the Directors and Officers. R. Docs 62,

   70, 185, 224 and 244. Although an objection was filed by Lead Plaintiffs, Oakland County

   Employers’ Benefit Association, Plymouth County Retirement System, and Central Laborers

   Pension Fund (the “Lead Plaintiffs”), ultimately, the issues were resolved and resulted in entry of

   the Agreed Order Granting, In Part, Motions for an Order Finding that Directors’ and Officers’

   Liability Insurance Policy Proceeds are Not Property of the Estate or, Alternatively, for Relief

   from the Automatic Stay (“First Order”), which provided for a “soft cap” on fees and costs of $5

   million. R. Doc. 325. At the end of 2018, the insurance company advised that the soft cap had

   been reached and would have to be raised so that defense costs could be paid. As a result, the

   Debtor, FDIC, and D&Os agreed to have the soft cap raised from $5 million to $9 million. The

   D&Os filed a motion to have the soft cap increased (R. Doc. 506), and the Creditors’ Committee

   withdrew its objection at the hearing. The Lead Plaintiffs maintained their opposition, which they

   argued before Judge Dodd on March 11, 2019. The Court then issued an Order extending the soft

   cap from $5 million to $9 million. R. Doc. 531.

            2.    Thereafter, on February 24, 2020, counsel for the insurer advised that the $9 million

   “soft cap” had been reached and needed to be extended by either: (1) agreement among the Debtor,

   Creditors’ Committee, all directors and officers, the FDIC-R, and the Lead Plaintiffs; or (2) a further

   order of the Court, through a motion and hearing. On March 11, 2020, the D&Os filed a motion

   to increase the soft cap to $12 million. R. Doc. 830. On March 17, 2020, the Lead Plaintiffs filed

   their Conditional Objection to Second Motion to Increase the “Soft Cap.” R. Doc. 835. On March

   26, 2020, the Court issued the Order Granting Motion to Increase the Soft Cap Established in the

   Agreed Order Granting, In Part, Motions for an Order Finding the Directors’ and Officers’

   Liability Insurance Policy Proceeds Were Not Property of the Estate, or Alternatively, For Relief


   {N4128999.4}
                                                     2
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 3 of 7




   from the Automatic Stay (“R. Doc. 325”) from $9,000,000 to $12,000,000 (“Second Order”),

   granting an extension of the soft cap to $12 million, subject to terms and conditions. R. Doc. 840.

            3.    On November 23, 2020, similar to the event above, counsel for the insurer advised

   that the $12 million “soft cap” was approaching its limit and could only be extended through the

   same two methods. As a result, the D&Os file this motion.

            4.    An increase in the “soft cap” is necessary to pay ongoing defense costs. The denial

   of the increase of the “soft cap” will irreparably injure the relevant D&Os, particularly those who

   now are defending themselves from criminal charges stemming from the First NBC Bank failure.

   Moreover, per the policy, payment of defense costs for the directors and insureds takes priority

   over retaining the funds for payouts following the end of all litigation.

            5.    D&Os previously stated that there was an ongoing investigation by the Department

   of Justice, enforcement proceedings being conducted by the FDIC-C related to the enforcement of

   the FDIC’s supervisory authority, and proceedings being prosecuted by the FDIC-R regarding its

   receivership of the former First NBC Bank’s assets. The FDIC-C and FDIC-R proceedings

   continue and the Department of Justice’s investigation has led to multiple indictments against some

   of the insureds. Accordingly, an extension of the “soft cap” at this point carries additional

   importance because of the nature of the criminal charges. Considering that the D&Os are

   requesting an extension of the “soft cap” within the policy limits, denial of that extension,

   especially in light of the criminal indictments, will injure irreparably those facing criminal charges.

   See XL Specialty Ins. Co. v. Level Global Investors, L.P., 874 F. Supp. 2d 263, 272 (S.D.N.Y.

   2012) (“The failure to receive defense costs under a professional liability policy at the time they

   are incurred ‘constitutes an immediate and direct injury’ sufficient to satisfy the irreparable harm

   requirement.”); see also United States v. Stein, 435 F. Supp. 2d 330, 371 (S.D.N.Y. 2006) (stating


   {N4128999.4}
                                                     3
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 4 of 7




   that the “proper” defense of a case involving allegations of financial fraud with “millions of pages

   of documents” and “scores of witnesses” requires “substantial financial resources”), vacated to

   extent it found jurisdiction over the complaint against KPMG, Stein v. KPMG, LLP, 486 F. 3d 753,

   764 (2d. Cir. 2006).1

            6.    Specifically, on July 10, 2020, a grand jury indicted Ashton J. Ryan, William J.

   Burnell, and R. Brad Calloway. As in XL Specialty Ins. Co., Messrs. Ryan, Burnell, and Calloway,

   as insureds under the policy, would sustain irreparable harm if advancement of their defense costs

   was terminated after indictment, which is a “critical juncture for the defense” of a criminal case.”

   See 874 F. Supp. 2d at 273. Furthermore, as in Stein, these indictments mark the result of a multi-

   year investigation after reviewing “millions of pages of documents” and “interviewing scores of

   witnesses.” See Stein, 435 F. Supp. 2d at 371. Thus, “properly defending” this case will require

   “substantial financial resources.” Id.; see also XL Specialty Ins. Co., 874 F. Supp. 2d at 275 (in a

   complex financial criminal case, “a diligent defense counsel can be expected to investigate

   numerous potential defenses.”). To the extent that the indicted individuals’ potential prejudice is

   relevant, “demonstrating prejudice after the fact would be all but impossible” in this circumstance

   because “the defendant’s counsel, after conviction, would have to do the work that the defendant

   could not afford to have done in the first place.” Id. Moreover, defendants’ potential prejudice in

   this case would be heightened by the fact that denial of defense funds here would force them to

   seek new counsel in the middle of their defense. XL Specialty Ins. Co., 874 F. Supp. 2d at 274

   (“The potential injury to a criminal defendant or an investigative subject of losing counsel in




            1
             In Stein, the court determined there was a Sixth Amendment violation when the defendants were
   barred from using money that stemmed from a company policy in their criminal defense. Id. at 367.

   {N4128999.4}
                                                     4
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 5 of 7




   midstream cannot be minimized.”). Accordingly, the Court should extend the soft cap to $17

   million.

            7.        Moreover, even if the former Directors and Officers did not face irreparable injury

   from the denial of the increase in the “soft cap,” they would still be entitled to the increase as, per

   the policy, the payment of defense costs takes priority over retaining funds for future settlement

   purposes. See In re MF Glob. Holdings Ltd., 469 B.R. 177, 193 (Bankr. S.D.N.Y. 2012) (citing

   cases) (recognizing that “courts have given effect to priority of payment provisions in authorizing

   access to policies to advance defense costs to individual insureds.”).2 Thus, based on the Priority

   of Payments Clause of the Zurich primary D&O policy, Section XIV.A., and case law, the D&Os

   are entitled to an increase in the soft cap.3

            WHEREFORE, D&Os pray that after due notice and such hearing as this Court deems

   appropriate, that this Court enter an Order extending the soft cap to $17 million and maintain all

   of the reporting requirements, reservations of rights and privileges contained in the Second Order.



                              [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




            2
                In fact, the FDIC-R has argued that the policy proceeds are not estate property. See R. Doc. 269,
   ¶ 11.
            3
              Because the Zurich policy has a $15 million limit, this request will affect the first layer of excess
   – Illinois National Ins. Co. Policy #01-415-73-85; however that policy’s Insuring Agreement follows form
   of the Zurich primary D&O policy and “. . . shall provide coverage in accordance with the same terms and
   conditions as the followed policy [Zurich American Ins. Co. Policy #9311203-29] . . .” and is, thus, subject
   to Section XIV.A. Priority of Payments Clause.

   {N4128999.4}
                                                           5
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 6 of 7




                                        Respectfully submitted,

                                         /s/ Jan M. Hayden
                                        Jan M. Hayden (#06672)
                                        Nancy Scott Degan (#01819)
                                        Brian M. Ballay (#29077)
                                        BAKER DONELSON BEARMAN
                                         CALDWELL & BERKOWITZ
                                        201 St. Charles Avenue, Suite 3600
                                        New Orleans, Louisiana 70170
                                        Telephone: (504) 566-5200
                                        Facsimile: (504) 636-4000
                                        jhayden@bakerdonelson.com
                                        ndegan@bakerdonelson.com
                                        bballay@bakerdonelson.com
                                        Attorneys for William D. Aaron, Jr., Herbert
                                        Anderson, Jr., Dale Atkins, John C. Calhoun,
                                        William Carrouche, Leander J. Foley, III, John F.
                                        French, Leon Giorgio, Jr., Grish Roy Pandit,
                                        Shivan Govidan, Lawrence Blake Jones, Louis
                                        Lauricella, Mark Merlo, Hermann Moyse, III,
                                        James C. Roddy, Dr. Charles Teamer, Sr., Joseph
                                        Toomy, and Richard M. Wilkinson


                                         /s/ Elizabeth J. Futrell
                                        R. Patrick Vance (#13008)
                                        Robert B. Bieck, Jr. (#3066)
                                        Elizabeth J. Futrell (#05863)
                                        Michael W. Magner (#01206)
                                        Alexander N. Breckinridge V (#36155)
                                        JONES WALKER, LLP
                                        201 St. Charles Avenue, Suite 5100
                                        New Orleans, Louisiana 70170-5100
                                        Telephone: (504) 582-8000
                                        Facsimile: (504) 589-8260
                                        pvance@joneswalker.com
                                        rbieck@joneswalker.com
                                        efutrell@joneswalker.com
                                        mmagner@joneswalker.com
                                        abreckinridge@joneswalker.com
                                        Attorneys for David W. Anderson and
                                        R. Brad Calloway

   {N4128999.4}
                                           6
Case 17-11213 Doc 928 Filed 12/14/20 Entered 12/14/20 15:37:52 Main Document Page 7 of 7




                                         /s/ Edward Castaing, Jr.
                                        Edward Castaing, Jr. (Bar #4022)
                                        CRULL CASTAING & LILLY
                                        601 Poydras Street, Suite 2323
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 581-7700
                                        ecastaing@cclhlaw.com
                                        Attorney for Ashton J. Ryan



                                        /s/ Brian J. Capitelli
                                        Brian J. Capitelli (Bar #27398)
                                        CAPITELLI & WICKER
                                        1100 Poydras Street, Suite 2950
                                        New Orleans, Louisiana 70163
                                        Telephone: (504) 582-2425
                                        brian@capitelliandwicker.com
                                        Attorney for William J. Burnell



                                        /s/ Richard T. Simmons, Jr.
                                        Richard T. Simmons, Jr. (Bar #12089)
                                        HAILEY, MCNAMARA, L.L.P.
                                        One Galleria Boulevard, Suite 1400
                                        P.O. Box 8288
                                        Metairie, Louisiana 70001
                                        Telephone: (504) 836-6500
                                        rsimmons@hmhlp.com
                                        Attorney for Peter Babin and Stephen Petagna




   {N4128999.4}
                                           7
